       Case 1:20-cv-00734-BKS-DJS Document 25 Filed 02/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

                                               )
DAPHNE RICHARD, ET AL.                         )
                                               )
               Plaintiff,                      )
v.                                             )      Case No. 1:20-CV-00734-BKS-DJS
                                               )
GLENS FALLS NATIONAL BANK,                     )
                                               )
               Defendant.                      )

         DEFENDANT’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE

       Defendant Glens Falls National Bank and Trust Company (“Glens Falls”) respectfully

submits this response to this Court’s January 20, 2021 Order to Show Cause (“OSC”) (ECF 23)

and Plaintiff Daphne Richard’s (“Plaintiff”) Memorandum and exhibits in response to this Court’s

Order to Show Cause (ECF 24).

       As this Court noted in the OSC, the party asserting federal court jurisdiction bears the

burden of establishing that the case is properly in federal court. See Anirudh v. CitiMortgage, Inc.,

598 F. Supp. 2d 448, 450-51 (S.D.N.Y. 2009) (citing DiTolla v. Doral Dental IPA of N.Y., LLC,

469 F.3d 271, 275 (2d Cir. 2006)). Plaintiff asserts jurisdiction under the Class Action Fairness

Act, 28 U.S.C. §§ 1332(d)(2) and (6), and alleges that (1) the proposed Class in this matter is

comprised of at least 100 members, (2) at least one member of the proposed Class resides outside

of the State of New York, and (3) if the proposed Class is ultimately certified, the aggregate claims

of the members of the proposed Class will exceed $5 million, exclusive of interest and costs. See

Paragraph 12, Proposed First Amended Class Action Complaint (“PFAC”) (ECF 24-2).

       For purposes of the OSC, and specifically this Court’s determination of whether the PFAC

sufficiently pleads subject-matter jurisdiction, Defendant does not contest Plaintiff’s allegations in

paragraph 12 of the PFAC. For any other purpose, Defendant denies that Plaintiff is entitled to
       Case 1:20-cv-00734-BKS-DJS Document 25 Filed 02/17/21 Page 2 of 2




any relief whatsoever relating to the claims raised in her Complaint or PFAC, denies that the class

members’ claims will exceed $5 million, and denies that any classes presented in the Complaint

or PFAC can be certified under Rule 23.



Dated: February 17, 2021

                                                         Respectfully Submitted,

                                                         THOMPSON COBURN LLP

                                                         By: /s/ Lukasz Sosnicki
                                                           Lukasz Sosnicki
                                                           2029 Century Park East, 19th Floor
                                                           Los Angeles, CA 90067
                                                           (310) 282-2538
                                                           (310) 282-2501 (fax)
                                                           lsosnicki@thompsoncoburn.com


                                                         BOND SCHOENECK & KING PLLC

                                                          By: /s/ Jonathan Fellows
                                                            Jonathan Fellows
                                                            One Lincoln Center
                                                            Syracuse, New York 13202-1355
                                                            (315) 218-8120
                                                            (315) 218-8100 (fax)
                                                            jfellows@bsk.com

                                                            Attorneys for Defendant Glens Falls
                                                            National Bank


                                CERTIFICATE OF SERVICE

       I hereby certify that February 17, 2021, a true and correct copy of the foregoing was filed
with the Clerk of Court, to be served via the Court’s ECF system on all counsel of record.


                                             /s/ Dana M. Hass
                                             Dana M. Hass




                                                2
